Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5, 10, 11, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Madampath (Pub. No. US 2018/0011661) in view of Eckert (Pub. No. US 2018/0365167) in view of Srinivasan (Pat. No. US 9,830,082) in further view of Shan (NPL 2017 “Distributed Shared Persistent Memory”).
Claim 1, Madampath teaches “a computer system, comprising: a plurality of physically interconnected computing  nodes ([Fig. 1] each device 102, 104, 106, etc…), wherein a guest operating system is run on a virtual environment ([0013] In an example, nodes 102, 104, 106, 108, and 110 may each include a hypervisor (for example, 102H, 104H, 106H, 108H, and 110H, respectively). A hypervisor is a hardware virtualization layer that abstracts processor, memory, storage and network resources of a hardware platform and allows one or multiple operating systems (termed guest operating systems) to run concurrently on a host device.) that is defined by a set of hyper-kernels running on  the plurality of physically interconnected computing nodes, wherein the virtual environment comprises a plurality of guest physical addresses presented to the guest operating system ([0034] The example systems of FIGS. 1, 2 and 4, and method of FIG. 3 may be implemented in the form of a computer program product including computer-executable instructions, such as program code, which may be run on any suitable computing device in conjunction with a suitable operating system (for example, Microsoft Windows, Linux, UNIX, and the like). [0009] A determination may be made whether a remapped logical block address (LBA) associated with the data request is included on a first mapping layer on the VSA node. In response to the determination that the remapped LBA associated with the data request is present on the first mapping layer of the VSA node, the remapped LBA may be used to resolve the data request.): wherein an indication is received, at a first hyper-kernel running on a first computing node in the plurality of physically interconnected computing nodes, of a request to transfer data from an I/O device on the first computing node to a set of guest physical addresses in the plurality of guest physical addresses presented to the guest operating system ([0026] In the event a determination is made that a first mapping layer exists on system 200, the determination engine 122 may determine whether the first mapping layer includes a remapped logical block address (LBA) associated with the data request. In response to the determination that the remapped LBA associated with the data request is present in the first mapping layer of system 200, action engine 126 may use the remapped LBA to resolve the data request.), wherein a guest physical address in the set of guest physical addresses is mapped to physical memory on a second computing node ([0025] In an example, system 200 may include a first mapping layer and a second mapping layer. The first mapping layer, if present, may include a remapped logical block address (LBA) associated with the data request. The second mapping layer may be used to apply modulo arithmetic on an incoming LBA request to determine a VSA node that the LBA maps to and forwards the request to that node.)”.
However, Madampath may not be explicit regarding the remaining limitations.
Eckert teaches “wherein data from the I/O device is written to one or more portions of physical memory local to the first computing node ([0028] “After the candidate data has been copied from staging buffer 154 to the appropriate physical locations, migration control logic 148 clears redirection table 150, or corresponding entries in TLB 151, to indicate completion of the migration of the pages stored in those physical locations (616).”); and wherein the set of guest physical addresses is mapped to the written one or more portions of physical memory local to the first computing node, and wherein the mapping comprises remapping the guest physical address from the second computing node to a corresponding portion in the one or more portions of physical memory local to the first computing node ([0025] After completion of copying the candidate pages to staging buffer 154, migration control logic 148 copies those pages from staging buffer 154 to the new physical memory locations. During the copying from staging buffer 154, memory read requests made to a candidate page access staging buffer 154 instead of the corresponding candidate memory portion, while memory write requests write to both staging buffer 154 and the corresponding candidate memory portion. Once the copy from staging buffer 154 completes, the migration is complete, and migration control logic 148 de-allocates staging buffer 154 and corresponding entries in redirection table 150, or clears the corresponding redirection bits in TLB 151. Migration control logic 148 also issues a TLB shootdown and updates TLB 151 and page table 152 with updated virtual-to-physical address translations according to the new physical locations of the pages involved in the migration. Migration control logic 148 also triggers cache invalidation and any other consistency operations. Migration control logic 148 coordinates the timing of page migration across all candidate pages such that those pages migrate simultaneously and a single TLB shootdown event occurs for all of those migrated pages.)”.

However, the combination may be silent regarding the hypervisor of Madampath is kernel based. 
Srinivasan teaches as evidence hypervisors are kernel based and therefore teaches “hyper-kernel ([Col. 18, Lines 45-50] In an example, the virtual machines 1412(1), 1412(2), etc. are kernel-based virtual machines ( KVM) and the hypervisor 1450 is a KVM hypervisor. In some variants, the KVM hypervisor is merged with the Linux kernel, such that both are provided together as a single component).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Srinivasan with the teachings of Madampath, Eckert in order to provide a system that teaches hyper-kernel based hypervisors. The motivation for applying Srinivasan teaching with Madampath, Eckert teaching is to provide a system that allows for details regarding the hypervisor of Madampath. Madampath, Eckert, Srinivasan are analogous art directed towards virtualized environments. Together Madampath, Eckert, Srinivasan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Srinivasan with the teachings of Madampath, Eckert by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
Shan teaches “wherein virtual addresses are mapped to guest physical addresses, and wherein the guest physical addresses are mapped to portions of physical memory on the plurality of ([4.1 Application Execution and Data Access Abstraction] “Hotpot provides a global virtual memory address space to each application. Application threads running on a node can perform native memory load and store instructions using global virtual memory addresses to access both local and remote PM. The applications do not know where their data physically is or whether a memory access is local or remote. Internally, a virtual memory address can map to a local physical page if the page exists locally or generate a page fault which will be fulfilled by Hotpot by fetching a remote page (more in Section 5.3). Figure 4 presents an example of Hotpot’s global virtual address space. Unlike an I/O-based interface, Hotpot’s native memory interface can best exploit PMs’ low-latency, DRAM-like performance, and byte addressability.”);.. wherein at least some of the computing nodes in the plurality of physically interconnected computing nodes are notified of updating to the mapping of the set of guest physical addresses ([1 INTRODUCTION] When a process in such an application makes data persistent, it usually implies that the data can be visible outside the process (e.g., to other processes or other nodes). Hotpot utilizes these data commit points to also push updates to cached copies on distributed nodes to avoid maintaining coherence on every PM write. Doing so greatly improves the performance of Hotpot, while still ensuring correct memory sharing and data reliability.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Shan with the teachings of Madampath, Eckert, Srinivasan in order to provide a system that teaches distributed virtual shared memory. The motivation for applying Shan’s teaching with Madampath, Eckert, Srinivasan teaching is to provide a system that allows for persistent memory shared among distributed nodes. Madampath, Eckert, Srinivasan, Shan are analogous art directed towards resource management. Together Madampath, Eckert, Srinivasan, Shan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Shan with the teachings of Madampath, Eckert, Srinivasan by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Eckert teaches “the computer system of claim 1, wherein one or more messages are sent to one or more other computing nodes in the plurality of ([0025] After completion of copying the candidate pages to staging buffer 154, migration control logic 148 copies those pages from staging buffer 154 to the new physical memory locations. During the copying from staging buffer 154, memory read requests made to a candidate page access staging buffer 154 instead of the corresponding candidate memory portion, while memory write requests write to both staging buffer 154 and the corresponding candidate memory portion. Once the copy from staging buffer 154 completes, the migration is complete, and migration control logic 148 de-allocates staging buffer 154 and corresponding entries in redirection table 150, or clears the corresponding redirection bits in TLB 151. Migration control logic 148 also issues a TLB shootdown and updates TLB 151 and page table 152 with updated virtual-to-physical address translations according to the new physical locations of the pages involved in the migration. Migration control logic 148 also triggers cache invalidation and any other consistency operations. Migration control logic 148 coordinates the timing of page migration across all candidate pages such that those pages migrate simultaneously and a single TLB shootdown event occurs for all of those migrated pages.)”.
Rational to claim 1 is applied here.
Claim 5, the combination teaches the claim, wherein Eckert teaches “The computer system of claim 1, wherein the guest physical address comprises a first guest physical address, wherein a second guest physical address in the set of guest physical addresses is defined on the first computing node, and wherein the writing comprises directly accessing a portion of physical memory corresponding to the second guest physical address ([0025] After completion of copying the candidate pages to staging buffer 154, migration control logic 148 copies those pages from staging buffer 154 to the new physical memory locations. During the copying from staging buffer 154, memory read requests made to a candidate page access staging buffer 154 instead of the corresponding candidate memory portion, while memory write requests write to both staging buffer 154 and the corresponding candidate memory portion. Once the copy from staging buffer 154 completes, the migration is complete, and migration control logic 148 de-allocates staging buffer 154 and corresponding entries in redirection table 150, or clears the corresponding redirection bits in TLB 151. Migration control logic 148 also issues a TLB shootdown and updates TLB 151 and page table 152 with updated virtual-to-physical address translations according to the new physical locations of the pages involved in the migration. Migration control logic 148 also triggers cache invalidation and any other consistency operations. Migration control logic 148 coordinates the timing of page migration across all candidate pages such that those pages migrate simultaneously and a single TLB shootdown event occurs for all of those migrated pages.)”.
Rational to claim 1 is applied here.
Claim 10, “A method, comprising: receiving, at a first hyper-kernel running on a first computing node in a plurality of physically interconnected computing nodes, an indication of a request to transfer data from an I/O device on the first computing node to a set of guest physical addresses, wherein a guest physical address in the set of guest physical addresses is mapped to physical memory on a second computing node, wherein a guest operating system is run on a virtual environment that is defined by a set of hyper-kernels running on the plurality of physically interconnected computing nodes, wherein the virtual environment comprises a plurality of guest physical addresses presented to the guest operating system, wherein virtual addresses are mapped to guest physical addresses, wherein the guest physical addresses are mapped to portions of physical memory on the plurality of physically interconnected computing nodes, and wherein the set of guest physical addresses is included in the plurality of guest physical addresses; writing data from the I/O device to one or more portions of physical memory local to the first computing node; and mapping the set of guest physical addresses to the written one or more portions of physical memory local to the first computing node, wherein the mapping comprises remapping the guest physical address from the second computing node to a corresponding portion in the one or more portions of physical memory local to the first computing device; and notifying at least some of the computing nodes in the plurality of physically interconnected computing nodes of updating to the mapping of the set of guest physical addresses” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 11, Madampath teaches “a computer system, comprising: a plurality of physically interconnected computing nodes, wherein a guest operating system is run on a virtual environment that is defined by a set of hyper-kernels running on the plurality of physically interconnected computing  nodes ([0013] In an example, nodes 102, 104, 106, 108, and 110 may each include a hypervisor (for example, 102H, 104H, 106H, 108H, and 110H, respectively). A hypervisor is a hardware virtualization layer that abstracts processor, memory, storage and network resources of a hardware platform and allows one or multiple operating systems (termed guest operating systems) to run concurrently on a host device.), wherein the virtual environment comprises guest physical addresses presented to the guest operating system ([0034] The example systems of FIGS. 1, 2 and 4, and method of FIG. 3 may be implemented in the form of a computer program product including computer-executable instructions, such as program code, which may be run on any suitable computing device in conjunction with a suitable operating system (for example, Microsoft Windows, Linux, UNIX, and the like). [0009] A determination may be made whether a remapped logical block address (LBA) associated with the data request is included on a first mapping layer on the VSA node. In response to the determination that the remapped LBA associated with the data request is present on the first mapping layer of the VSA node, the remapped LBA may be used to resolve the data request.) wherein an indication is received, at a first hyper-kernel running on a first computing  node in the plurality of physically interconnected computing nodes, of a request to transfer data associated with a set of guest physical addresses to an I/O device on the first computing  node ([0024] Receipt engine 120 may be used to receive a request for volume data. The data request may be provided by a component (i.e. “I/O device”), which may be received at receipt engine 120. In an example, the data request may be provided by a virtual machine that may be co-located with VSA 202 on system 200. In another example, the data request may be received from another computer system. In an example, system 200 may be a node amongst a plurality of nodes, for example, in a hyperconverged computing system (for example, 100). In this case, the data request may be received from another VSA node in the hyperconverged computing system. The data request may include, for example, a read or write request and/or an input or output request.) ([0032] At block 306, in response to a determination that the remapped LBA associated with the data request is present on the first mapping layer of the VSA node, the remapped LBA may be used to resolve the data request. At block 308, in response to a determination that the remapped LBA associated with another data request is not present on the first mapping layer of the VSA node, a second mapping layer on the VSA node may be used to resolve the other data request.)”.
However, Madampath may not explicitly teach aggregating contents at the first computing node.
Eckert teaches “wherein based at least in part on the request, contents of portions of physical memory mapped to the set of guest physical addresses are aggregated at the first computing  node, wherein the aggregated  contents are transferred to the I/O device on the first computing  node with the physical I/O device ([0025] After completion of copying the candidate pages to staging buffer 154 (i.e. aggregating), migration control logic 148 copies those pages from staging buffer 154 to the new physical memory locations. During the copying from staging buffer 154, memory read requests made to a candidate page access staging buffer 154 instead of the corresponding candidate memory portion, while memory write requests write to both staging buffer 154 and the corresponding candidate memory portion. Once the copy from staging buffer 154 completes, the migration is complete, and migration control logic 148 de-allocates staging buffer 154 and corresponding entries in redirection table 150, or clears the corresponding redirection bits in TLB 151. Migration control logic 148 also issues a TLB shootdown and updates TLB 151 and page table 152 with updated virtual-to-physical address translations according to the new physical locations of the pages involved in the migration. Migration control logic 148 also triggers cache invalidation and any other consistency operations. Migration control logic 148 coordinates the timing of page migration across all candidate pages such that those pages migrate simultaneously and a single TLB shootdown event occurs for all of those migrated pages.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Eckert with the teachings of Madampath in order to provide a system that teaches updating addresses of changed data locations. The motivation for applying Eckert teaching with Madampath teaching is to provide a system that allows for situational awareness for data communications. Madampath, Eckert are analogous art directed towards virtualized addresses of data. Together Madampath, Eckert teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Eckert with the teachings of Madampath by known methods and gained expected results. 
However, the combination may be silent regarding the hypervisor of Madampath is kernel based. 
Srinivasan teaches as evidence hypervisors are kernel based and therefore teaches “hyper-kernel (Fig. 18, Lines 45-50) In an example, the virtual machines 1412(1), 1412(2), etc. are kernel-based virtual machines ( KVM) and the hypervisor 1450 is a KVM hypervisor. In some variants, the KVM hypervisor is merged with the Linux kernel, such that both are provided together as a single component.”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Srinivasan with the teachings of Madampath, Eckert in order to provide a system that teaches hyper-kernel based hypervisors. The motivation for applying Srinivasan teaching with Madampath, Eckert teaching is to provide a system that allows for details regarding the hypervisor of Madampath. Madampath, Eckert, Srinivasan are analogous art directed towards virtualized environments. Together Madampath, Eckert, Srinivasan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Srinivasan with the teachings of Madampath, Eckert by known methods and gained expected results. 
However, the combination may not explicitly teach the newly added limitations.
(i.e. initiating a commit of changed data), a snapshot of contents of corresponding portions of physical memory on the second computing node mapped to the at least one guest physical address, and wherein mapping of the at least one guest physical address to the corresponding portions portion of physical memory on the second computing node is maintained ([5.3 Data Reads and Writes] Figure 6: Data State Change Example. White, black, and striped blocks represent committed, redundant, and dirty states. Before commit, Node 2 and Node 3 both have cached copies of data page B. Node 2 has written to B and created a dirty page, B1. During commit, Node 2 pushes the content B1 to its ON, Node 1. Node 1 updates its committed copy to B1 and also sends this update to Node 3. Figure (c) shows the state after migrating the ON of chunk 1 from Node 1 to Node 3. After migration, Node 3 has all the pages of the chunk and all of them are in committed states.)”.
Rational to claim 1 is applied here.
Claim 20, “a method, comprising: receiving, at a first hyper-kernel running on a first computing node in a plurality of physically interconnected computing nodes, an indication of a request to transfer data associated with a set of guest physical addresses to a physical I/O device on the first computing node, wherein a guest operating system is run on a virtual environment that is defined by a set of hyper-kernels running on the plurality of physically interconnected computing nodes, wherein virtual addresses are mapped to guest physical addresses, wherein the guest physical addresses are mapped to portions of physical memory on the plurality of physically interconnected computing nodes, and wherein at least one guest physical address in the set of guest physical addresses is mapped to physical memory on a second computing node different from the first computing node; based at least in part on the request, aggregating, at the first computing node with the physical I/O device, contents of portions of physical memory mapped to the set of guest is similar to claim 11 and therefore rejected with the same references and citations.
Claim 21, the combination teaches the claim, wherein Madampath teaches “the computer system of claim 1, wherein based at least in part on the remapping of the guest physical address, the second computing node is configured to invalidate a portion of physical memory previously mapped to the guest physical address ([0030] In an example, migration of the page associated with the data request on VSA2 node to system 200 may begin with VSA2 node sending a request (for example, via RPC) to system 200 for contents of a page on system 200. This latter page may be referred to as "victimPAGE". The victimPAGE may be selected by system 200. Once system 200 receives the request from VSA2 node, system 200 may send the contents of victimPAGE to VSA2 node. Upon receiving contents of the victimPAGE, VSA2 node may read the contents of IbaPAGE into memory and write out the contents of victimPAGE into the location of IbaPAGE. VSA2 node may populate its own first mapping layer to reflect the new mapping for IbaPAGE and victimPAGE. Specifically, two entries may be updated--the entry for IbaPAGE may now point to system 200, and the entry for victim PAGE may now point to the page number for IbaPAGE. VSA2 node may send the contents of IbaPAGE to system 200.)”.
Claims 3, 6-9, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madampath in view of Eckert in view of Srinivasan in view of Shan in further view of Dong.
Claim 3, the combination may not explicitly teach the limitations of the claim.
Dong teaches “the computer system of claim 1, wherein subsequent to the mapping, a virtual interrupt is emulated and provided to the guest operating system ([0060] In the illustrated example, after completion of the example DMA operation 233 (FIGS. 2 and 4), the shadow queue manager 220 (FIG. 2) detects an interrupt (block 702) in response to the host native NVMe driver 222 submitting a completion status to an IOCQ of the shadow queues 230a. For example, the completion status is generated by the host native NVMe driver 222 to indicate that an I/O command has been serviced and completed. The example mediator 218 (FIG. 2) parses the completion status entry (block 704).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dong with the teachings of Madampath, Eckert, Srinivasan, Shan in order to provide a system that teaches providing a completion notification. The motivation for applying Dong’s teaching with Madampath, Eckert, Srinivasan, Shan teaching is to provide a system that allows for situational awareness. Madampath, Eckert, Srinivasan, Shan, Dong are analogous art directed towards resource management. Together Madampath, Eckert, Srinivasan, Shan, Dong teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dong with the teachings of Madampath, Eckert, Srinivasan, Shan by known methods and gained expected results. 
Claim 6, the combination may not explicitly teach the limitations of the claim.
Dong teaches “the computer system of claim 1, wherein the indication of the request to transfer data comprises a descriptor, and wherein the descriptor is accessed locally on the first computing node ([0065] “In the illustrated example, the I/O request includes DMA descriptors submitted in the I/O queue 1034 to identify the host physical address of the corresponding guest memory buffer 1022. In this manner, the I/O queue 1034 submits the I/O request and its DMA descriptors to the NVMe device 206 so that the NVMe device 206 can use the DMA descriptors to perform the DMA operation 1018 for the bulk data transfer of the requested data by directly accessing the host physical address of the corresponding guest memory buffer 1022. After the DMA operation 1018, an example notifier 1048 of the BE block service driver 1012 notifies the guest VM 1002 of the completion of the I/O request.”)”.
Rational to claim 3 is applied here.
Claim 7, the combination may not explicitly teach the limitations of the claim.
Dong teaches “the computer system of claim 1, wherein the indication of the request to transfer data comprises a descriptor, and wherein the descriptor is received from a third computing node (i.e. another guest) that forwarded the descriptor ([0065] “The example I/O queues 1034 may be implemented using ring queues or circular queues. However, any other type of queue may be used instead. The example I/O queues 1034 may be created in system memory of the host machine 1002 and/or in any other suitable memory. In the illustrated example, an example translator 1046 of the BE block service driver 1012 translates virtual parameters (e.g., guest parameters) of the I/O request to physical parameters (e.g., host parameters). For example, the example translator 1046 may translate virtual memory addresses mapped to physical locations in the NVMe device 206 to physical memory addresses of those physical locations in the NVMe device 206. In the illustrated example, the I/O request includes DMA descriptors submitted in the I/O queue 1034 to identify the host physical address of the corresponding guest memory buffer 1022. In this manner, the I/O queue 1034 submits the I/O request and its DMA descriptors to the NVMe device 206 so that the NVMe device 206 can use the DMA descriptors to perform the DMA operation 1018 for the bulk data transfer of the requested data by directly accessing the host physical address of the corresponding guest memory buffer 1022. After the DMA operation 1018, an example notifier 1048 of the BE block service driver 1012 notifies the guest VM 1002 of the completion of the”)”.
Rational to claim 3 is applied here.
Claim 8, the combination may not explicitly teach the limitations of the claim.
Dong teaches “the computer system of claim 1, wherein the request comprises a request to read data from a virtual block device ([0065] “The example I/O queues 1034 may be implemented using ring queues or circular queues. However, any other type of queue may be used instead. The example I/O queues 1034 may be created in system memory of the host machine 1002 and/or in any other suitable memory. In the illustrated example, an example translator 1046 of the BE block service driver 1012 translates virtual parameters (e.g., guest parameters) of the I/O request to physical parameters (e.g., host parameters). For example, the example translator 1046 may translate virtual memory addresses mapped to physical locations in the NVMe device 206 to physical memory addresses of those physical locations in the NVMe device 206. In the illustrated example, the I/O request includes DMA descriptors submitted in the I/O queue 1034 to identify the host physical address of the corresponding guest memory buffer 1022. In this manner, the I/O queue 1034 submits the I/O request and its DMA descriptors to the NVMe device 206 so that the NVMe device 206 can use the DMA descriptors to perform the DMA operation 1018 for the bulk data transfer of the requested data by directly accessing the host physical address of the corresponding guest memory buffer 1022. After the DMA operation 1018, an example notifier 1048 of the BE block service driver 1012 notifies the guest VM 1002 of the completion of the”)”.
Rational to claim 3 is applied here.
Claim 9, the combination may not explicitly teach the limitations of the claim.
Dong teaches “the computer system of claim 1, wherein the request comprises a request to read data from a virtual network device ([0065] “The example I/O queues 1034 may be implemented using ring queues or circular queues. However, any other type of queue may be used instead. The example I/O queues 1034 may be created in system memory of the host machine 1002 and/or in any other suitable memory. In the illustrated example, an example translator 1046 of the BE block service driver 1012 translates virtual parameters (e.g., guest parameters) of the I/O request to physical parameters (e.g., host parameters). For example, the example translator 1046 may translate virtual memory addresses mapped to physical locations in the NVMe device 206 to physical memory addresses of those physical locations in the NVMe device 206. In the illustrated example, the I/O request includes DMA descriptors submitted in the I/O queue 1034 to identify the host physical address of the corresponding guest memory buffer 1022. In this manner, the I/O queue 1034 submits the I/O request and its DMA descriptors to the NVMe device 206 so that the NVMe device 206 can use the DMA descriptors to perform the DMA operation 1018 for the bulk data transfer of the requested data by directly accessing the host physical address of the corresponding guest memory buffer 1022. After the DMA operation 1018, an example notifier 1048 of the BE block service driver 1012 notifies the guest VM 1002 of the completion of the”)”.
Rational to claim 3 is applied here.
Claim 15, the combination may not explicitly teach the claim.
([0060] In the illustrated example, after completion of the example DMA operation 233 (FIGS. 2 and 4), the shadow queue manager 220 (FIG. 2) detects an interrupt (block 702) in response to the host native NVMe driver 222 submitting a completion status to an IOCQ of the shadow queues 230a. For example, the completion status is generated by the host native NVMe driver 222 to indicate that an I/O command has been serviced and completed. The example mediator 218 (FIG. 2) parses the completion status entry (block 704).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Dong with the teachings of Madampath, Eckert, Srinivasan, Shan in order to provide a system that teaches providing a completion notification. The motivation for applying Dong’s teaching with Madampath, Eckert, Srinivasan, Shan teaching is to provide a system that allows for situational awareness. Madampath, Eckert, Srinivasan, Shan, Dong are analogous art directed towards resource management. Together Madampath, Eckert, Srinivasan, Shan, Dong teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Dong with the teachings of Madampath, Eckert, Srinivasan, Shan by known methods and gained expected results. 
Claim 16, the combination may not explicitly teach the claim.
Dong teaches “the computer system of claim 11, wherein the indication of the request to transfer data comprises a descriptor, and wherein the descriptor is accessed locally on the first computing node ([0065] “In the illustrated example, the I/O request includes DMA descriptors submitted in the I/O queue 1034 to identify the host physical address of the corresponding guest memory buffer 1022. In this manner, the I/O queue 1034 submits the I/O request and its DMA descriptors to the NVMe device 206 so that the NVMe device 206 can use the DMA descriptors to perform the DMA operation 1018 for the bulk data transfer of the requested data by directly accessing the host physical address of the corresponding guest memory buffer 1022. After the DMA operation 1018, an example notifier 1048 of the BE block service driver 1012 notifies the guest VM 1002 of the completion of the I/O request.”)”.
Rational to claim 15 is applied here.
Claim 17, the combination may not explicitly teach the claim.
Dong teaches “the computer system of claim 11, wherein the indication of the request to transfer data comprises a descriptor, and wherein the descriptor is received from a third computing node that forwarded the descriptor ([0065] “The example I/O queues 1034 may be implemented using ring queues or circular queues. However, any other type of queue may be used instead. The example I/O queues 1034 may be created in system memory of the host machine 1002 and/or in any other suitable memory. In the illustrated example, an example translator 1046 of the BE block service driver 1012 translates virtual parameters (e.g., guest parameters) of the I/O request to physical parameters (e.g., host parameters). For example, the example translator 1046 may translate virtual memory addresses mapped to physical locations in the NVMe device 206 to physical memory addresses of those physical locations in the NVMe device 206. In the illustrated example, the I/O request includes DMA descriptors submitted in the I/O queue 1034 to identify the host physical address of the corresponding guest memory buffer 1022. In this manner, the I/O queue 1034 submits the I/O request and its DMA descriptors to the NVMe device 206 so that the NVMe device 206 can use the DMA descriptors to perform the DMA operation 1018 for the bulk data transfer of the requested data by directly accessing the host physical address of the corresponding guest memory buffer 1022. After the DMA operation 1018, an example notifier 1048 of the BE block service driver 1012 notifies the guest VM 1002 of the completion of the”)”.
Rational to claim 15 is applied here.
Claim 18, the combination may not explicitly teach the claim.
Dong teaches “the computer system of claim 11, wherein the request comprises a request to write data associated with the set of guest physical addresses to a virtual block device ([0065] “For example, the example translator 1046 may translate virtual memory addresses mapped to physical locations in the NVMe device 206 to physical memory addresses of those physical locations in the NVMe device 206. In the illustrated example, the I/O request includes DMA descriptors submitted in the I/O queue 1034 to identify the host physical address of the corresponding guest memory buffer 1022. In this manner, the I/O queue 1034 submits the I/O request and its DMA descriptors to the NVMe device 206 so that the NVMe device 206 can use the DMA descriptors to perform the DMA operation 1018 for the bulk data transfer of the requested data by directly accessing the host physical address of the corresponding guest memory buffer 1022. After the DMA operation 1018, an example notifier 1048 of the BE block service driver 1012 notifies the guest VM 1002 of the completion of the I/O request.”)”.
Rational to claim 15 is applied here.
Claim 19, the combination may not explicitly teach the claim.
Dong teaches “the computer system of claim 11, wherein the request comprises a request to transmit data associated with the set of guest physical addresses over a network using a virtual network device ([0065] “For example, the example translator 1046 may translate virtual memory addresses mapped to physical locations in the NVMe device 206 to physical memory addresses of those physical locations in the NVMe device 206. In the illustrated example, the I/O request includes DMA descriptors submitted in the I/O queue 1034 to identify the host physical address of the corresponding guest memory buffer 1022. In this manner, the I/O queue 1034 submits the I/O request and its DMA descriptors to the NVMe device 206 so that the NVMe device 206 can use the DMA descriptors to perform the DMA operation 1018 for the bulk data transfer of the requested data by directly accessing the host physical address of the corresponding guest memory buffer 1022. After the DMA operation 1018, an example notifier 1048 of the BE block service driver 1012 notifies the guest VM 1002 of the completion of the I/O request.”)”.
Rational to claim 15 is applied here.
Claims 12-14  is rejected under 35 U.S.C. 103 as being unpatentable over Madampath in view of Eckert in view of Srinivasan in view of Shan in further view of Sharpe.
Claim 12, the combination may not explicitly teach the claim.
 ([0008] Particular embodiments provide an architecture for implementing virtualized file servers in a virtualization environment. In particular embodiments, a virtualized file server may include a set of File Server Virtual Machines (FSVMs) that execute on host machines and process storage access operations requested by user VMs executing on the host machines. The file server VMs may communicate with storage controllers provided by Controller/Service VMs executing on the host machines to store and retrieve storage items, such as files and folders, on storage devices associated with the host machines. The storage items may be distributed amongst multiple host machines. The file server VMs may maintain a storage map, such as a sharding map, that maps names or identifiers of storage items, such as folders, files, or portions thereof, to their locations. When a user application executing in a user VM on one of the host machines initiates a storage access operation, such as reading or writing data from or to a storage item or modifying metadata associated with the storage item, the user VM may send the storage access operation in a request to one of the file server VMs on one of the host machines. In particular embodiments, a file server VM executing on a host machine that receives a storage access request may use the storage map to determine whether the requested storage item is located on the host machine (or otherwise associated with the file server VM or Controller/Service VM on the host machine). If so, the file server VM executes the requested operation. Otherwise, the file server VM responds to the request with an indication that the requested storage item is not on the host machine, and may redirect the requesting user VM to the host machine on which the storage map indicates the storage item is located. The client may cache the address of the host machine on which the storage item is located, so that the client may send subsequent requests for the storage item directly to that host machine.)”.

Claim 13, the combination may not explicitly teach the claim.
Sharpe teaches “the computer system of claim 12, wherein the one or more messages are transmitted by the first computing node ([0055] In particular embodiments, the user VMs 105 may send data to the VFS 202 using write requests, and may receive data from it using read requests. The read and write requests, and their associated parameters, data, and results, may be sent between a user VM 105a and one or more file server VMs (FSVMs) 170a-c located on the same host machine as the user VM 105a or on different host machines from the user VM 105a. The read and write requests may be sent between host machines 201a-c via network 140, e.g., using a network communication protocol such as iSCSI, CIFS, SMB, TCP, IP, or the like. When a read or write request is sent between two VMs located on the same one of the host machines 201a-c (e.g., between the user VM 105a and the FSVM 170a located on the host machine 201a), the request may be sent using local communication within the host machine 201a instead of via the network 140. As described above, such local communication may be substantially faster than communication via the network 140. The local communication may be performed by, e.g., writing to and reading from shared memory accessible by the user VM 105a and the FSVM 170a, sending and receiving data via a local "loopback" network interface, local stream communication, or the like.)”.
Rational to claim 12 is applied here.
Claim 14, the combination may not explicitly teach the claim.
([0055] In particular embodiments, the user VMs 105 may send data to the VFS 202 using write requests, and may receive data from it using read requests. The read and write requests, and their associated parameters, data, and results, may be sent between a user VM 105a and one or more file server VMs (FSVMs) 170a-c located on the same host machine as the user VM 105a or on different host machines from the user VM 105a. The read and write requests may be sent between host machines 201a-c via network 140, e.g., using a network communication protocol such as iSCSI, CIFS, SMB, TCP, IP, or the like. When a read or write request is sent between two VMs located on the same one of the host machines 201a-c (e.g., between the user VM 105a and the FSVM 170a located on the host machine 201a), the request may be sent using local communication within the host machine 201a instead of via the network 140. As described above, such local communication may be substantially faster than communication via the network 140. The local communication may be performed by, e.g., writing to and reading from shared memory accessible by the user VM 105a and the FSVM 170a, sending and receiving data via a local "loopback" network interface, local stream communication, or the like.)”.
Rational to claim 12 is applied here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199